Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1389
                      Lower Tribunal No. 93-10518B
                          ________________


                            Damon Peterson,
                                  Appellant,

                                      vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Veronica A. Diaz, Judge.

     Daniel J. Tibbitt, P.A., and Daniel Tibbitt, for appellant.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.
     Affirmed. See Franklin v. State, 258 So. 3d 1239, 1241 (Fla. 2018),

cert. denied sub nom. Franklin v. Florida, 139 S. Ct. 2646 (2019); State v.

Michel, 257 So. 3d 3 (Fla. 2018). See also Wright v. State, 308 So. 3d 119

(Fla. 3d DCA 2020); Adams v. State, 949 So. 2d 1125, 1126 (Fla. 3d DCA

2007); Melton v. State, 304 So. 3d 375 (Fla. 1st DCA 2020).




                                    2